DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 26 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1 and 7-15 are pending for examination.
Claims 2-6 are canceled.
Claims 1, 7 and 12 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 26 July 2022.
Amendments to the drawings have not been submitted with the amendment filed 26 July 2022.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 26 July 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 26 July 2022, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 9 of the Remarks, filed 26 July 2022, with respect to the rejection of claims under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of claims under 35 USC § 112(b) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 26 July 2022, with respect to the rejection of claims under 35 USC § 103 as being unpatentable over Krueger et al. (US 3830365) in view of Hollingsworth (US 4575991), and further in view of Bartelt (US 3247643) have been fully considered and are persuasive.  The rejection of claims under 35 USC § 103 as being unpatentable over Krueger et al. (US 3830365) in view of Hollingsworth (US 4575991), and further in view of Bartelt (US 3247643) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 26 July 2022, with respect to the rejection of claim 7 under 35 USC § 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Anderson et al. (US 3412183) have been fully considered and are persuasive.  The rejection of claim 7 under 35 USC § 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Anderson et al. (US 3412183) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment filed 26 July 2022, with respect to the rejection of claim 15 under 35 USC § 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Anderson et al. (US 3412183) has been fully considered and is persuasive.  The rejection of claim 15 under 35 USC § 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Anderson et al. (US 3412183) as set forth in the previous Office action has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 22, delete “50 degrees” and insert --5°--.
Explanation for Examiner’s Amendment
Claim 1 has been amended in order to correct an editorial error as the value of the angle has been incorrectly copied from the original claim 1.  The correct value is 5°.
Allowable Subject Matter
Claims 1 and 7-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method of forming vacuum sealed packages is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“wherein the sealing rings stiffen the heated top and bottom film sheets to facilitate forming of an interlocking feature of the top and bottom film sheets, respectively.”
The closest prior art to Krueger discloses a similar method, but does not disclose wherein the sealing rings stiffen the heated top and bottom film sheets to facilitate forming of an interlocking feature of the top and bottom film sheets, respectively.  
None of the prior art discloses, wherein the sealing rings stiffen the heated top and bottom film sheets to facilitate forming of an interlocking feature of the top and bottom film sheets, respectively. 
Further, the prior art whether taken alone or combination, fails to disclose or suggest the particular arrangement of these limitations as required by the combination set forth in claim 1.  Thus, claim 1 and its dependent claims 7-11, 14 and 15 are deemed to be allowable over the prior art.
Regarding independent claim 12: the subject matter of the method of forming vacuum sealed packages is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 12 includes the following limitations which, in combination with the other limitations of claim 12, are what make the claim allowable over the prior art, as the subject matter of claim 12 is neither taught or suggested by the prior art:
“reversing the vacuum suction to a blowing air in the vacuum box upon completing the forming of the package to force separation of the formed package from the vacuum box.”
The closest prior art to Krueger discloses a similar method, but does not disclose reversing the vacuum suction to a blowing air in the vacuum box upon completing the forming of the package to force separation of the formed package from the vacuum box. 
None of the prior art discloses, reversing the vacuum suction to a blowing air in the vacuum box upon completing the forming of the package to force separation of the formed package from the vacuum box. 
Further, the prior art whether taken alone or combination, fails to disclose or suggest the particular arrangement of these limitations as required by the combination set forth in claim 12.  Thus, claim 12 and its dependent claim 13 are deemed to be allowable over the prior art.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        13 August 2022